*666It is our opinion, however, that for such professional misconduct the respondent should be suspended from practice for a period of six months. Accordingly, the respective motions are granted to the extent indicated, and otherwise denied; the Referee’s report is confirmed to the extent indicated and disaffirmed to the extent indicated; and respondent is suspended from the practice of the law for a period of six months, commencing 20 days after entry of the order hereon. Beldock, P. J., Ughetta, Rabin and Hopkins, JJ., concur; Hill, J., not voting.